Citation Nr: 0812495	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  07-12 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a non service connected disability pension.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from September 14, 1983 to 
October 24, 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the veteran's claim of entitlement to 
a non service connected disability pension.  The veteran 
received a videoconference hearing before the undersigned 
Veterans Law Judge in November 2007.


FINDINGS OF FACT

The veteran is not shown to have had any active service 
during a period of war.


CONCLUSION OF LAW

The veteran does not meet the basic eligibility requirements 
for VA nonservice-connected pension benefits.  38 U.S.C.A. §§ 
101, 1501(4), 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial decision on a claim by the agency of original 
jurisdiction (AOJ), and it applies to each of the five 
elements of the claim, including notice that a disability 
rating and an effective date for an award of benefits will be 
assigned if service connection is established.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

That said, in June 2006, the agency of original jurisdiction 
(AOJ) sent a letter to the veteran providing notice of the 
law, in accord with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  No prejudice has been alleged with the 
timing deficiency, and none is apparent from the record.  

The VA has also done everything reasonably possible to assist 
the veteran.  In this case, the Board is of the opinion that 
any assistance beyond what has already been provided is not 
required because there is no reasonable possibility that such 
would aid in substantiating that veteran's claim.  As noted, 
the veteran has been notified of his procedural and appellate 
rights.

Moreover, the relevant facts are not in dispute.  Rather, the 
veteran's appeal is based upon his belief that, in spite of 
the fact that he has no wartime service as defined by law, 
nonservice-connected pension benefits should be granted.   As 
such, the Board finds that the duty to notify and assist the 
veteran has been satisfied.

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities which are not the result 
of the veteran's willful misconduct.

38 C.F.R. § 3.3 provides that basic entitlement to pension 
exists if a veteran served in the active military, naval, or 
air service for 90 days or more during a period of war; or 
served in the active military, naval, or air service during a 
period of war and was discharged or released from such 
service for a service-connected disability; or served in the 
active military, naval, or air service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or served in the active military, 
naval, or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The veteran contends that he is entitled to nonservice- 
connected disability pension benefits.  The evidence of 
record indicates that the veteran's only period of active 
duty service was from September 14, 1983, to October 25, 
1985.  This was not during a period of war.

The veteran contends that his disabilities are of such 
severity as to render him permanently and totally disabled 
and unable to work, and that he is therefore entitled to a 
non service connected pension.  The Board does not at this 
time dispute the severity of the veteran's illnesses.  
However, 38 C.F.R. § 3.3 clearly indicates that basic 
entitlement to a nonservice connected pension exists only 
when a person has service of 90 days or more during a period 
of war, or served during a period of war and was discharged 
for a service connected disability.  As none of his service 
may be considered wartime service, the veteran does not 
legally meet the criteria under 38 C.F.R. § 3.3 for 
eligibility for a non service connected pension.

The veteran's argument at his hearing in support of his claim 
was that he felt that military actions that happened in 
Lebanon and Grenada during his period of service should be 
sufficient, such that he should be considered to have served 
during a period of war.  However, the Board is bound by the 
definitions of periods of war in 38 U.S.C.A. § 101 and 38 
C.F.R. § 3.2, and the veteran's period of service is clearly 
not covered in those definitions.

In sum, the veteran's active service did not take place 
during a period of war specified by law.  Thus, the Board 
finds that the veteran does not meet the basic eligibility 
requirements for nonservice-connected pension benefits; he 
did not have active service for 90 days or more during a 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the U.S. 
Court of Appeals for Veterans Claims held that where the law, 
and not the evidence, is dispositive of a claim, such claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law.  In this case, the veteran 
lacks legal entitlement to nonservice-connected disability 
pension due to nonqualifying service.


ORDER

The veteran is not eligible to receive VA nonservice-
connected disability pension and the appeal is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


